Citation Nr: 0107589	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependents' educational assistance pursuant to 
Chapter 35, Title 38 U.S.C.A.  


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran served from August 1, 1946 to May 23, 1949.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
September 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
the above issue.

The appellants are the veteran's sons.  E. was born on 
September [redacted], 1961, and J. was born on 
November [redacted], 1964.

FINDINGS OF FACT

1.  The veteran's post-operative laparotomy scar from 
jejunitis was granted service connection in a rating decision 
dated in January 1952 and assigned a zero percent evaluation.  

2.  The veteran died on January [redacted], 1979.

3.  The appellants were born on September [redacted], 1961 and on 
November [redacted], 1964.  

4.  An October 1997 rating decision granted service 
connection for the cause of the veteran's death, at which 
time basic eligibility for educational assistance benefits 
pursuant to Chapter 35 was also established.

5.  In July 1999, the RO received the appellants' Application 
for Survivors' and Dependents' Educational Assistance.  


CONCLUSION OF LAW

The basic eligibility requirements for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, have not been met.  38 U.S.C.A. §§ 
3500, 3512, 5107 (West 1991); 38 C.F.R. §§ 3.807, 21.1029-
1032, 21.3041 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran died on January [redacted], 1979, and service connection 
for the cause of the veteran's death was granted on October 
10, 1997, at which time basic eligibility for educational 
assistance benefits pursuant to Chapter 35 was also 
established.  In July 1999, the RO received the appellants' 
Application for Survivors' and Dependents' Educational 
Assistance.  

Basic eligibility for educational assistance benefits under 
Chapter 35 may be established in several ways, including 
being a child of a veteran whose death was service-connected.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Ordinarily, a 
child's period of eligibility for educational assistance 
under Chapter 35 ends on her 26th birthday.  38 U.S.C.A. § 
3512(a); 38 C.F.R. § 21.3041(c).  In certain circumstances, 
however, the ending date may be modified to beyond the 
child's 26th birthday, but an extension beyond the 31st 
birthday is disallowed.  38 C.F.R. 21.3041(d).  (The brief 
additional extension contemplated under 38 C.F.R. 
§ 21.3041(e)(2) does not apply.) 

The law provides that a modification or extension of the 
eligibility period may be granted if the veteran-parent dies 
between the child's 18th and 26th birthdays.  In such cases, 
the basic ending date for eligibility will be the child's 
26th birthday or 8 years from the death of the veteran-
parent.  38 C.F.R. 21.3041(d)(2).  The Board also notes that 
if a child is in a program of education, but is prevented 
from continuing the program due to his own disability, the 
period of eligibility may be extended.  38 U.S.C.A. § 3512 
(c).

The record shows that the appellants were born on September 
[redacted], 1961 and on November [redacted], 1964.  Therefore, 
the maximum ending period for the use of Chapter 35 benefits was 
September [redacted], 1992 and November [redacted], 1995, the 
date on which they attained the age of 31 years respectively.  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(c).  In this case, 
the evidence shows that the appellants filed their initial claim 
for Chapter 35 benefits after the eligibility period had 
expired.  The Board further observes that while the veteran 
died in January 1979, at the time the appellants were 18 and 
15 years of age respectively, the period of eligibility 
cannot be extended under any circumstances beyond the 
appellants' 31st birthday.  38 C.F.R. § 21.3041.  Moreover, 
the evidence does not show and the appellants do not contend 
that a program of education was suspended due to conditions 
beyond their control, as is contemplated by 38 C.F.R. § 
21.3043.  Thus, in light of the above, the appellants in this 
case are not entitled to Chapter 35 benefits.  

In this case, the appellants argue that they were of minor 
age when their father, the veteran, died of a service-
connected disability, and although past the age of 31 when 
service connection for the cause of death was granted in 
October 1997, they assert their educational benefits under 
Chapter 35 should have been considered in the full grant of 
death benefits rendered to their mother at that time.  Such 
benefits were made retroactive to September 1987, the time in 
which the appellants were 26 and 23 respectively.  Moreover, 
the appellants argue that their case falls within the 
exceptions provided by pertinent VA regulations.  

The Board acknowledges the arguments advanced by the 
appellants; however, the legal criteria governing service 
eligibility requirements for Chapter 35 educational 
assistance are clear and specific.  Based on the foregoing, 
and in particular, the age requirements under VA regulations, 
the Board finds that there is simply no legal basis to find 
the appellants eligible for educational assistance benefits 
under Chapter 35.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied. 



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 

